Citation Nr: 1623591	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-32 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to February 1960. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, found that new and material evidence had not been received to reopen the claim for service connection for a left hip disability. 

In March 2015, the Veteran and his brother provided testimony during a hearing before the undersigned Veterans Law Judge.  A transcript is of record.

In August 2015, the Board reopened the claim for service connection and remanded the issue for further development.  In December 2015, the agency of original jurisdiction (AOJ) informed the Veteran that the Metropolitan Methodist Hospital and the Southwest General Hospital did not have any records regarding treatment at the facilities.  In November 2015 and February 2016, the Veteran underwent VA examinations for his claim.  As will be discussed below, the Board must again remand the issue because the claims file does not reflect substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The August 2015 Board remand instructed the AOJ to schedule the Veteran for an orthopedic examination and asked the VA examiner to list all currently diagnosed left hip disabilities, and for each left hip disability identified, to determine whether it clearly and unmistakably existed prior to service, and if so, whether it clearly and unmistakably did not undergo an increase in underlying disability during service.  In addition, the Board asked that, for any disability that did not pre-exist service, the examiner should indicate whether it at least as likely as not (50 percent probability or more) had its clinical onset in service or is otherwise related to service, or whether arthritis was manifested within the first post service year.

In a February 2016 VA examination report, the examiner opined that "it is less likely than not (less than 50 percent probability) that the [Veteran's] present condition of chronic left hip pain, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness."  However, the Board finds that an addendum onion is necessary to clarify the examiner's conclusion.  Notably, the Board specifically asked the examiner to determine whether a left hip disability clearly and unmistakably pre-existed service, and if so whether it clearly and unmistakably did not undergo an increase in underlying disability during service; not whether it was as likely as not that a left hip disability was clearly and unmistakably not aggravated beyond its natural progression due to an in-service event or injury.  See Stegall, 11 Vet. App. at 270; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's left hip disability claim to the February 2016 VA examiner for an addendum opinion.  (If the examiner is no longer available, forward the claims file to an appropriate VA medical professional.)  The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.

After reviewing the record, the examiner should indicate:

(a) whether any left hip disability clearly and unmistakably existed prior to service; and, if so,

(b) whether it clearly and unmistakably was not aggravated beyond the natural progression of the disease as result of the Veteran's military service.

The examiner is reminded that the standard for service connection for aggravation of a pre-existing disability not noted on enlistment examination is not at least as likely as not (50 percent of greater probability) that the disability is a result of service.

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After the requested opinion has been obtained, it should be reviewed to ensure compliance with the directives of this remand.  If the opinion is deficient in any manner, it should be returned to the examiner for corrective action.
 
3. Finally, after completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and 

afforded an appropriate time period for response before returning to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




